Citation Nr: 1818714	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-24 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel
INTRODUCTION

The Veteran had active service from September 1968 to September 1972, in October 2001, and from February 2002 to June 2002 with additional periods of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina, which denied service connection for bilateral hearing loss and tinnitus.  

In a June 2014 substantive appeal, the Veteran requested a hearing before the Board by videoconference from the RO.  The Veteran did not appear for the hearing scheduled in April 2017.  He did not show good cause for why he failed to report for the hearing, and he did not request another hearing.  The hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2017).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran experienced acoustic trauma in service, is currently diagnosed with tinnitus, and experienced chronic symptoms of tinnitus in service and continuous symptoms of tinnitus after service separation. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, tinnitus is considered one of the "chronic diseases" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) based on chronic in service symptoms and continuous post-service symptoms apply.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303 (b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id. 

The Board is charged with the duty to assess the credibility and weight given to evidence. Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran contends that he has tinnitus as a result of noise exposure in service.  Specifically, according to the August 2012 VA examination report, the Veteran indicated that onset was after service in Saudi Arabia in 2002.  

The Board notes that the Veteran's listed military occupational specialties (MOS) were Security Police and Security Force Superintendent.  Thus the Veteran's level of noise exposure that is conceded is moderate.  The Veteran also stated that he served on the flight line for 36 years.  

Although service treatment records are absent, the evidence is at least in equipoise as to the question of whether the Veteran experienced chronic symptoms of tinnitus in service and since service separation.  As noted above, the Veteran stated that onset was after service in Saudi Arabia in 2002.  While the August 2012 VA examiner indicated that he was unsure of the onset, the Veteran reported onset when firing rifles for his 2002 deployment.  According to the January 2011 VA audiology consult, the Veteran also reported a positive history of military noise exposure in the National Guard and Air Force. 

Resolving the benefit of the doubt in favor of the Veteran, the Board finds that that the Veteran experienced chronic symptoms of tinnitus in service and continuous symptoms of tinnitus after service separation; therefore, the criteria for the presumptive provision of 38 C.F.R. § 3.303(b) have been met. 

As the Board finds that the Veteran has demonstrated that the currently diagnosed tinnitus is related to noise exposure in service by a finding of continuity of symptomatology, the criteria for grant of presumptive service connection for tinnitus are met under 38 C.F.R. § 3.303(b).  Therefore, a medical nexus opinion regarding the theory of direct service connection under 38 C.F.R. § 3.303(d) is not necessary.  

The Board recognizes that the record contains a negative nexus opinion from the August 2012 VA examiner who opined that the Veteran's tinnitus was less likely than not related to service.  The rationale was based on the fact that there was no record or report of a specific noise injury occurring when the Veteran was deployed in 2002.  The Board does not assign any probative value to this inadequate opinion as it completely discounts the lay evidence of record, i.e., the Veteran's report of experiencing tinnitus when firing rifles for his 2002 deployment, and instead impermissibly relies on the absence of evidence in the Veteran's service treatment records to provide a negative opinion. See Dalton v. Nicholson, 21 Vet. App. 23  (2007) (finding that examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  In addition, the examiner seemed to ignore the fact that VA conceded noise exposure in light of the Veteran's MOS.  

Furthermore, the record reflects that the Veteran's service treatment records are unavailable.  When government records are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision." Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing government records. See Cromer, 19 Vet. App. at 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  The above analysis has been undertaken with this heightened duty in mind.

For these reasons and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran contends that he has bilateral hearing loss as a result of in-service noise exposure.  He was afforded a VA audiology examination in August 2012.  As noted above, the examiner found that the Veteran's hearing loss was less likely than not related to service based on the lack of record of hearing loss while on active duty and that the Veteran first sought evaluation for suspected hearing loss eight years after military noise exposure.

The etiological opinion offered by the May 2012 VA examiner is inadequate for determining the etiology of the Veteran's hearing loss.  That opinion, while concluding that the Veteran's hearing loss was less likely than not related to service, primarily based that conclusion on the lack of service treatment records showing hearing loss.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion). 

Further, the August 2012 examination noted that tinnitus is as likely as not a symptom associated with hearing loss.  As service connection for tinnitus is now in effect, the Board finds that an opinion explaining whether it is at least as likely as not the Veteran's bilateral hearing loss is related to his service-connected tinnitus is needed.

VA has a statutory duty to assist claimants in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The duty to assist requires VA to make as many requests as are necessary to obtain relevant records from a Federal department or agency, such as a service department.  Indeed, applicable regulation provides that VA may only end these efforts if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile. 38 C.F.R. § 3.159(c)(2) (2017).

In this case, the Veteran's complete service treatment records have not yet been obtained.  Although multiple requests have been made to the Records Management Center (RMC) and National Personnel Records Center (NPRC), service treatment reports are not of record.  At one point, it appears they were loaned out.  However, the Winston-Salem RO indicated that they only received the DD Form 214.  See 2011 PIES requests and March 2012 Memorandum.

It also appears there is additional unverified active service.  Specifically, the October 2001 DD Form 214 noted 5 years and 5 months of service whereas the prior DD Form 214 indicates there were four years of service from September 1968 to September 1972.  However it does not appear that the AOJ attempted to verify any additional periods of service.  Therefore the AOJ should verify the dates and nature of all service, to include Reserve and National Guard service and attempt again to obtain service treatment records.  Although the RO sought treatment records from the RMC and NPRC, there is no indication that the RO attempted to obtain any records from the Veteran's National Guard Unit in North Carolina. 

Accordingly, the case is REMANDED for the following actions:

1.  Request all of the Veteran's service treatment and personnel records from any and all appropriate sources, including the Veteran's North Carolina National Guard records.  Determine each time period that the Veteran served on active duty, active duty for training or inactive duty training.  In this endeavor attempt to obtain his Official Military Personnel File and/or Military Personnel Record Jacket.

All attempts to obtain this information, and all responses received, must be documented in the claims file. Also ask the Veteran to provide any service treatment records or service personnel records that may be in his possession.  If the Veteran's records are unavailable after making all appropriate requests, issue a formal finding documenting the unavailability of such records and inform the Veteran of such unavailability.

2.  After associating all outstanding records with the claims file refer the entire record to the August 2012 VA examiner, or another appropriate medical specialist if the examiner is unavailable, to determine the nature and etiology of any current bilateral hearing loss.  If an additional examination is needed to respond, the examination should be scheduled.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

For the purpose of this opinion, the examiner should accept that the Veteran was exposed to noise in service. 

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (a 50% or greater probability) that any current hearing loss had its onset in service, was caused by military service, or is related to military service.

The examiner should also provide an opinion as to whether it is at least likely as not that any current hearing loss disability was caused or aggravated by the Veteran's service-connected tinnitus.

The examiner is reminded that a lack of in-service treatment records indicating hearing loss alone is not a sufficient rationale for a negative nexus opinion.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


